UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6815



MICHAEL D. HUDGINS,

                                             Plaintiff - Appellant,

          versus


ALFRED MACK, M.D. D.O.C. Inmate; MICHAEL O.
TWIGG,
                                        Defendants - Appellees,

          and


JON P. GALLEY, Managing Warden; GARY KNIGHT,
Officer, C. O. II,


                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-05-422-BEL)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Hudgins, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Michael D. Hudgins seeks to appeal the district court’s

order denying his motion to vacate the summary dismissal of two of

the four Defendants named in his complaint.       The action remains

pending against the two other Defendants.     This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order Hudgins seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    Accordingly,   we   dismiss   the    appeal   for   lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aide the decisional process.



                                                              DISMISSED




                               - 3 -